Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (Pub. No. US 20180004696)
As per claim 1, Lee discloses an apparatus comprising: 
a computer processor (fig.4B, 411); 
a computer memory (fig.4B, 431) coupled to the computer processor, and a communication port (fig.4B, 405) coupled to the computer processor, wherein the computer processor is configurable for operation in a host mode and a device mode; (paragraphs 74-76, the source(host) operation mode or sink(device) operation mode)
wherein the host mode is operable to connect to an external computer processor (fig.4B, 412) and an external computer memory (fig.4B, 432) via the communication port, to check for a new image file or a revised image file stored in the external computer processor or the external computer memory, and to load the new image file or the revised image file into the computer memory; and (paragraph 46 & 60, The processor load a command or data received from at least one of other components (e.g., a non-volatile memory) on a volatile memory, process the command or data, and store resultant data in the non-volatile memory)
wherein the device mode is operable to boot a device via the communication port using the new image file or the revised image file. (paragraph 72, the program area stores relevant information for driving the electronic device such as operating system (OS) for booting up the electronic device.)

As per claim 17, Lee discloses a system comprising: 
a computer processor (fig.4B, 411); 
a computer memory (fig.4B, 431) coupled to the computer processor, and a communication port (fig.4B, 405) coupled to the computer processor, wherein the computer processor is configurable for operation in a host mode and a device mode; (paragraphs 74-76, the source(host) operation mode or sink(device) operation mode)
wherein the host mode is operable to connect to an external computer processor (fig.4B, 412) and an external computer memory (fig.4B, 432) via the communication port, to check for a new image file or a revised image file stored in the external computer processor or the external computer memory, and to load the new image file or the revised image file into the computer memory, (paragraph 46 & 60, The processor load a command or data received from at least one of other components (e.g., a non-volatile memory) on a volatile memory, process the command or data, and store resultant data in the non-volatile memory)  and wherein the device mode is operable to boot a device via the communication port using the new image file or the revised image file. (paragraph 72, the program area stores relevant information for driving the electronic device such as operating system (OS) for booting up the electronic device.)
As per claims 2 & 18, Lee discloses wherein the communication port comprises one or more of: an Ethernet port; a wireless Internet (WiFi} port; and a universal serial bus (USB) port. (paragraph 17, a USB cable or a wireless fidelity (Wi-Fi) module 223 as further cited in paragraph 47)

As per claim 3, Lee discloses wherein the external computer processor and the external computer memory comprise a computer server. (fig.1, a server 106)

As per claim 4, Lee discloses wherein the host mode is configurable to automatically connect to the external computer processor and the external computer memory via the Ethernet port or the WiFi port, (paragraph 86, the operation mode of the external electronic device 402 connected via the connector 471 is set to be the source operation mode, the operation mode of the electronic device 401 may automatically be determined to be the sink operation mode.) to check for the new image file or the revised image file stored in the external computer processor or the external computer memory, and to load the new image file or the revised image file into the computer memory via the Ethernet port or the WiFi port. (paragraph 61, The connectivity manager 348 may manage, e.g., wireless connectivity. The notification manager 349 may provide an event.)

As per claim 5, Lee discloses wherein the new image file or the revised image file comprises software code or data. (paragraph 60, The multimedia manager 343 may grasp formats necessary to play media files and use a codec appropriate for a format to perform encoding or decoding on media files.)

As per claim 6, Lee discloses wherein the device made is operable to boot the device via the USB port using the new image file or the revised image file. (paragraph 72, the program area stores relevant information for driving the electronic device such as operating system (OS) for booting up the electronic device.)

As per claims 7, 15 & 19, Lee discloses wherein the host mode is operable for: establishing a communication with the external computer processor and the external computer memory via the communication port; (paragraph 70, the connector control module configured so that the configuration pins are connected to the first circuit when the electronic device 401 is in a host operation mode where the electronic device 401 operates as a host.)
checking the external computer memory for a most recent version of the new image file or the revised image file; (paragraph 46 & 60, The processor loads a command or data received from at least one of other components (e.g., a non-volatile memory) on a volatile memory, process the command or data, and store resultant data in the non-volatile memory)
comparing the most recent version of the new image file or the revised image file with a version of the new image file or the revised image file stored in the computer memory; (paragraph 46 & 60, The processor loads a command or data received from at least one of other components (e.g., a non-volatile memory) on a volatile memory, process the command or data, and store resultant data in the non-volatile memory)
retrieving the most recent version of the new image file or the revised image file when the most recent version of the new image file or the revised image file is more current than the version of the new image file or the revised image file stored in the computer memory; (paragraph 46 & 60, The processor load a command or data received from at least one of other components (e.g., a non-volatile memory) on a volatile memory, process the command or data, and store resultant data in the non-volatile memory)
performing an integrity check on the most recent version of the new image file or the revised image file; storing the most recent version of the new image file or the revised image file in the computer memory when the most recent version of the new image file or the revised image file passes the integrity check; and disconnecting the communication. (paragraph 62, the device management application may install, delete, or update a function (e.g., turn-on/turn-off the external electronic device (or some elements) or adjusting the external electronic device communicating with the electronic device or an application operating on the external electronic device.)

As per claims 8, 16 &20, Lee discloses wherein the device made is operable for: establishing a communication with the device via the communication port, using the new image file or the revised image file to boot the device; coordinating the booting process: verifying that the booting process was successful; and disconnecting the communication with the device. (paragraph 72, the program area stores relevant information for driving the electronic device such as operating system (OS) for booting up the electronic device.)

As per claim 9, Lee discloses wherein the apparatus is directly coupled to the device. (paragraph 86, the operation mode of the external electronic device 402 connected via the connector 471 is set to be the source operation mode, the operation mode of the electronic device 401 may automatically be determined to be the sink operation mode.)

As per claim 10, Lee discloses wherein the computer memory comprises a micro secure digital (SD) card or a universal serial bus CUSB) mass storage device. (paragraph 45, a secure digital (SD) memory, a micro-SD memory, a min-SD memory.)


As per claim 11, Lee discloses wherein the computer processor, the computer memory, the Ethernet port, the wireless Internet (WiFi} port and the universal serial bus (USB) port are embodied within a single unit. (paragraph 17, a USB cable or a wireless fidelity (Wi-Fi) module 223 as further cited in paragraph 47)

As per claim 12, Lee discloses wherein the computer processor resides on a single printed circuit board. (paragraphs 55 & 63 the elements may be combined into a single entity that may perform the same function.)

As per claim 13, Lee discloses a process comprising: using an apparatus comprising a computer processor(fig.4B, 411), a computer memory (fig.4B, 431) coupled to the computer processor, and a communication port (fig.4B, 405) coupled to the computer processor, the apparatus comprising a single unit or a single printed circuit board, (paragraph 47, a single integrated circuit (IC) or an IC package.) for: connecting to an external computer processor and an external computer memory via the communication port, (paragraph 4, the communication interface 170 may be connected with the network 162 through wireless or wired communication to communicate with the external electronic device) checking for a new image file or a revised image file stored in the external computer processor or the external computer memory, and loading the new image file or the revised image file into the computer memory; (paragraph 46 & 60, The processor load a command or data received from at least one of other components (e.g., a non-volatile memory) on a volatile memory, process the command or data, and store resultant data in the non-volatile memory)
 and booting a device via the communication port using the new image file or the revised image file. (paragraph 72, the program area stores relevant information for driving the electronic device such as operating system (OS) for booting up the electronic device.)

As per claim 14, Lee discloses the process further comprising: automatically connecting to the external computer processor and the external computer memory via an Ethernet port or a WiFi port; (paragraph 86, the operation mode of the external electronic device 402 connected via the connector 471 is set to be the source operation mode, the operation mode of the electronic device 401 may automatically be determined to be the sink operation mode.)
checking for the new image file or the revised image file stored in the external computer processor or the external computer memory; and loading the new image files or the revised image file into the computer memory via the Ethernet part or the WiFi port. (paragraph 61, The connectivity manager 348 may manage, e.g., wireless connectivity. The notification manager 349 may provide an event.)

Response to Amendment
3.	Applicant's amendment filed on 7/13/2022 have been fully considered but does not place the application in condition for allowance.
	a. With respect to claim 1, Applicant argues that Lee only illustrate and relate to an electronic device 401 and external device 402. Claim 1 recites three major components, an apparatus, an external computer processor and a device.  however, Lee refer to two components. Examiner respectfully disagrees. As Lee notes at (figure 1, Examiner further cited for clarification), shows an apparatus 100, an external device 102 or 104 each includes processor as further cited in figure 4B.  In addition, Applicant argues there is no disclosure in paragraph 72 that the program is used to boot up the external electronic device 402. In contrast, it is the device mode of the apparatus computer that boots a separate device. Examiner respectfully disagrees. At Lee notes at (paragraphs 72-78, Examiner further cited for clarification) when the electronic device 401 is connected with the external electronic device 402 and is being operated in the host operation mode or client operation mode, the input device 451 may receive a user request for changing the operation of the electronic device 401 from the current operation mode to another operation mode and transfer the same to the processor 411.  As Lee discloses the program area store relevant information for driving the electronic device 401, such as operating system (OS) for booting up the electronic device 401. Or vice versa the electronic device 401 being operated in the host operation or client operation mode this implies a device or a host) Thus, the prior art teaches the invention as claimed and the claims do not distinguish over the prior art as applied.

	b. With respect to claim 7, Applicant argues that Lee fails to disclose checking the external computer memory for a most recent version of the new image file or the revised image file. Examiner respectfully disagrees. As Lee notes at (paragraphs 75-78, For example, Lee shows the input device 451 receive a user request for changing the operation of the electronic device 401 from the current operation mode to another operation mode and transfer the same to the processor 411. The display 461 may output information about the result of an operation (e.g., at least one of text, image or video) under the control of the processor 411.)  wherein the result of an operation is equivalent as Applicant’s recites new and revised file. Thus, the prior art teaches the invention as claimed and the claims do not distinguish over the prior art as applied.

Applicant' s arguments are thus not persuasive towards patentability of the claims as presented and the rejections of record are maintained.
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Jung et al. [Pub. No. US2019/0258832] discloses determines whether to operate in a host mode or a device mode through communication using a CC pin.

5. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T HUYNH whose telephone number is (571)272-3635 or via e-mail addressed to [kim.huynh3@uspto.gov].  The examiner can normally be reached on M-F 7.00AM- 4:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsai Henry can be reached at (571)272-4176 or via e-mail addressed to [Henry.Tsai@USPTO.GOV].
The fax phone numbers for the organization where this application or proceeding is assigned are (571)273-8300 for regular communications and After Final communications. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K. T. H./
Examiner, Art Unit 2184

 /HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184